Citation Nr: 0431927	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-32 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent disabling for bilateral hearing loss.

2.  Whether there was clear and unmistakable error in the RO 
rating decision dated in June 1994 that denied service 
connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968, including combat service in the Republic of 
Vietnam.  His decorations include the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and September 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine that granted service connection 
for bilateral hearing loss, evaluated at zero percent 
disabling effective August 20, 2001, and denied the veteran's 
claim for an earlier effective date for his service-connected 
tinnitus based on clear and unmistakable error in a June 1994 
RO decision that denied service connection for tinnitus.  The 
veteran filed timely appeals of these determinations to the 
Board.

In August 2003, the RO increased the evaluation of the 
veteran's service-connected bilateral hearing loss to 20 
percent disabling, effective August 21, 2002.  

In May 2004, the veteran, accompanied by his representative, 
testified at a hearing conducted before the undersigned 
Veterans Law Judge.  

As the appeal regarding the evaluation of the veteran's 
bilateral hearing loss involves an original claim, the Board 
has framed this issue as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In addition, the Board notes that the veteran has indicated 
his intention to challenge the RO's June 1994 rating 
decision, denying service connection for left ear hearing 
loss, as clear and unmistakable error.  To date, VA has not 
considered this claim.  It is therefore referred to the RO 
for appropriate action.
FINDINGS OF FACT

1.  VA audiometric test results obtained in June 2003 show 
that the veteran has level VI hearing in his right ear and 
level IV hearing in his left ear.

2.  In a June 1994 rating decision, the RO denied service 
connection for tinnitus; the next month the veteran was 
provided notice of the decision and of his appellate rights, 
but did not appeal this determination.

3.  The correct facts relating to the veteran's tinnitus, as 
they were known at the time of the June 1994 rating decision, 
were before the RO, and the statutory or regulatory 
provisions extant at the time were correctly applied.

4.  There was a tenable basis for the RO's June 1994 
determination regarding the veteran's tinnitus, and it became 
final based on the evidence of record


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.951(a), 4.2, 
4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2004).

2.  The June 1994 rating decision, denying service connection 
for tinnitus, was not clearly and unmistakably erroneous.  38 
U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.105(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  However, VA's duties to 
notify and assist contained in the VCAA are not applicable to 
CUE claims.  See Sorakubo v. Principi, 16 Vet. App. 120; 122 
(2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) 
(en banc).  With respect to the veteran's CUE claim, 
therefore, no VCAA analysis is required.

With respect to the veteran's claim for a higher evaluation 
for his service-connected bilateral hearing loss, such an 
analysis is warranted.  With respect to this issue, the RO, 
in letters dated in March and October 2001 and November 2003, 
provided the veteran with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
in the November 2003 letter, the veteran was informed that in 
order to establish entitlement to a increased evaluation for 
his condition, the evidence must show that his service-
connected disability had worsened.  The veteran was also 
informed of the types of evidence VA would assist him in 
obtaining, and informed that relevant evidence could consist 
of medical records or medical opinions.  Moreover, the RO 
informed the veteran that he could submit to VA additional 
medical evidence or information that he wished to be 
considered in the processing of his claim.  

By way of July 2002 and August 2003 rating decisions and an 
October 2003 Statement of the Case, the RO advised the 
veteran and his representative of the basic law and 
regulations governing his claim, and the basis for the 
decision regarding the claim.  These documents, as well as 
the RO's March and October 2001 and November 2003 letters to 
the veteran, also specifically informed the veteran of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that the RO provided 
VCAA notice to the veteran with respect to his claim for a 
higher initial rating after the RO decisions in this case.  
While the notice provided to the veteran in November 2003 was 
not given prior to the initial RO adjudication of his claim 
for an increased rating, the veteran acknowledged the notice 
in December 2003 and, in response, stated that he had no 
additional evidence to submit at that time and to proceed 
with his claim.  The Board also finds that the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the notice and 
respond with any additional evidence or information relevant 
to his claim.  Based on the above, the Board concludes that 
any defect in the timing of the VCAA notice is harmless 
error.  See generally, Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  Moreover, the Board notes 
that because service connection has been established for 
bilateral hearing loss, 38 U.S.C. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the veteran's claim of entitlement 
to an initial higher rating for this condition.  See 
VAOPGCPREC 8-03 (2003).  

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b).  In 
this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records; post-service medical evidence, including VA medical 
reports and records and VA audiological examinations, 
testimony of the veteran at a hearing before the Board, and 
statements submitted by the veteran and his representative in 
support of his claim.  The Board finds that the RO undertook 
reasonable development with respect to the veteran's claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.	Entitlement to an increased rating for bilateral 
hearing loss,
currently evaluated as 20 percent disabling.

The veteran contends that he is entitled to an increased 
rating for his service-connected bilateral hearing loss.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
Where the Rating Schedule does not provide a non-compensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The current level of 
disability is generally of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson  v. Brown, 12 Vet. App. at 126.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

The veteran's bilateral hearing loss is currently rated as 20 
percent disabling under Diagnostic Code 6100 of the Rating 
Schedule.  Pursuant to the rating criteria, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  In this case, the veteran does not have 
hearing at 55 decibels or higher for 1000 Hertz bilaterally.  
Table VI will therefore will be used to determine the 
applicable Roman numberal designations.  38 C.F.R. § 4.85.

The mechanical application of the rating schedule to the June 
2003 VA audiometric evaluation, using Table VI, shows that 
the veteran had level VI hearing in his right ear and level 
IV hearing in his left ear, which warrants a 20 percent 
disability rating.  Diagnostic Code 6100 (2003).  Entitlement 
to an evaluation in excess of 20 percent for this disability 
is therefore not warranted.

The above determination is based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's bilateral hearing loss reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321.  There is also no indication 
that this disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations).  Further, the disability has not required any, 
let alone frequent, periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.	Clear and unmistakable error in the June 1994 denial 
of 
service connection for tinnitus .

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
their results would have been manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In 
Russell v. Principi, 3 Vet. App. 310 (1992), the Court set 
forth a three-pronged test for determining when there is 
clear and unmistakable error present in a prior decision.  
These are (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed a the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. at 313-14.  See also Bustos 
v. West, 179 F. 3d 1378, 1380-81 (Fed. Cir. 1999) (to prove 
clear and unmistakable error, a claimant must show that an 
error was outcome-determinative, an error that would 
manifestly have changed the outcome of the prior decision); 
Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  Thus, as a 
threshold matter, a claimant must plead CUE with sufficient 
particularity.  Only if this threshold requirement is met 
does the Board have any obligation to address the merits of 
the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) 
(distinguishing denial of CUE due to pleading deficiency and 
denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 
(1995) (same).  The Court has also held that allegations that 
previous adjudications have improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  See Baldwin v. West, 13 Vet. 
App. at 5; Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  
Similarly, the Court has held that the VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 
109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

With respect to the third prong, the Board notes that, in 
Berger v. Brown, 10 Vet. App. 166 (1997), the Court held that 
"opinions from this Court that formulate new interpretations 
of the law subsequent to [a VA] decision cannot be the basis 
of a valid clear and unmistakable error claim.  Id. at 170.  
The Court reaffirmed this principle in Brewer v. West, 11 
Vet. App. 228, 234 (1998) and Smith v. West, 11 Vet. App.  
134, 137 (1998).  Indeed, in Brewer, the Court held that, 
although judicial decisions made during the course of an 
appeal are retroactively applicable to pending appeals, for 
purposes of adjudicating claims of CUE in a prior VA 
decision, "new" judicial interpretations of the law that 
were not issued at the time of the prior VA decision are not 
applicable.  Id. at 234.  

As a threshold matter, the Board finds that the arguments 
advanced by the veteran allege CUE with the requisite 
specificity.  See Phillips; Luallen.  Accordingly, the Board 
will proceed to consider the merits of the veteran's claim.

After a careful review of the record before the RO in June 
1994, the Board concludes that there was a tenable basis for 
the RO's denial of service connection for tinnitus.  In 
reaching this determination, the Board finds that the correct 
facts as they were known at the time were before the 
adjudicator and the statutory or regulatory provisions extant 
at the time were correctly applied.

At the time of the June 1994 rating decision, the laws and 
regulations concerning service connection for tinnitus were 
essentially the same as they are now.  Service connection 
could be established for disability resulting from personal 
injury suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Regulations also provided that service connection 
could be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
established that the disease was incurred in service.  
38 C.F.R. § 3.303(d).
 
In this case, the veteran's service medical records are 
negative for any complaints of tinnitus.  In June 1994, the 
veteran was afforded a VA audiological examination in 
connection with his claim.  The examiner noted that the 
veteran was exposed to military noise, specifically 
helicopters, while in the service.  The examiner also noted 
that the veteran had, at the time, experienced bilateral 
constant high-pitched tinnitus for 20 years.  The examiner, 
however, did not specifically link the veteran's condition 
with his military service or place the onset of his condition 
during service, noting rather that the onset was 20 years 
prior to the examination, or sometime in 1974, over five 
years after service.  Based on this report, the RO denied 
service connection, finding that the veteran's tinnitus was 
not of service origin.

Based on the foregoing, the Board cannot conclude that no 
reasonable mind could differ with the RO's June 1994 
determination to deny service connection for tinnitus.  The 
evidence in the record at the time could reasonably be 
interpreted as finding no link to service.  Therefore, under 
the law then in effect, the RO's determination that service 
connection for tinnitus was not warranted was tenable and 
there was no clear and unmistakable error in so doing.

The veteran, however, argues that, because the examination 
failed to give an adequate nexus opinion regarding the onset 
of his condition, it was clear and unmistakable error for the 
RO to have failed to send this report back for clarification.  
In essence, the veteran asserts that the June 1994 rating 
decision contained CUE because VA breached its duty to assist 
by not affording him an adequate VA examination to determine 
whether his tinnitus was related to service.  The Board 
points out, however, that the law is well settled that the 
VA's breach of its duty to assist a veteran cannot form a 
basis for a claim of CUE because such a breach creates only 
an incomplete rather than an incorrect record.  See Cook v. 
Principi, 318 F.3d 1334, 1344-47 (Fed. Cir. 2002) (en banc); 
Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (1994).  See also Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003) (failure to provide 
comprehensive medical examination could not, as a matter of 
law, serve to vitiate the finality of a prior rating decision 
on the basis of clear and unmistakable error).

As a final point, the Board observes that in March 2002, the 
RO granted service connection for tinnitus based on the 
opinion of a February 2002 VA examiner linking the veteran's 
condition with his right ear hearing loss.  At that time, the 
RO was presented with competent medical evidence that 
established that service connection was warranted for 
tinnitus.  Accordingly, because the record then contained the 
evidence that the RO lacked previously, service connection 
was established.


ORDER

1.  An increased rating for bilateral hearing loss, in excess 
of 20 percent disabling, is denied.

2.  The June 1994 rating decision denying service connection 
for tinnitus was not clearly and unmistakably erroneous.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



